USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:
DATE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
YASEEN TRAYNOR, on behalf of himself
and all others similarly situated,

Plaintiff, 1:19-cv-06944 (ALC)
-against-
ORDER OF DISMISSAL
VEGAS.COM, LLC,
Defendant.
xX

 

ANDREW L, CARTER, JR., United States District Judge:
On December 4, 2019, the Court ordered Plaintiff to show cause by January 6, 2020, as to
‘why this action should not be dismissed without prejudice for failure to prosecute the case
pursuant to Fed. R. Civ. P. 41(b), ECF No. 6. Such showing was not made. Accordingly, this
case is dismissed without prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See
LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that
Rule 41(b) also gives the district court authority to dismiss a plaintiff's case sua sponte for failure

to prosecute ...”).

osm Gebse 7 Cog
Dated: February 3, 2020 O—

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 
